Title: To John Adams from Edmund Jenings, 5 March 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels March 5th. 1781

I had the Honor of receiving a Letter from your Excellency yesterday without a date in Answer to that, which I took the Liberty of writing of the 18 Ultimo and am Sorry to find your Excellency equally sensible with me of the Absurdity of the Idea taken up in Europe of the future formidableness of America. I was in Hopes, that my fancy on that Head was not well-founded and that the folly of European politicians was not so Universal, as I find it is. It has for some time occurred to me to put my thoughts on this Subject on Paper, and send it then to your Excellency. I am more disposed to it than ever, and will do it, if I shall have your Excellencys Leave. I took an opportunity yesterday afternoon, to speak on this Matter to my writing Friend Here. I opened myself to Him, in some degree on it. He has promised to consider it, and to examine well what Monsr. Calkroens has said thereon. He has likewise assured me, that He will insert your Excellencys Proposals, which I sincerely wish may have the Utmost Effect on the Capitalists. The richest of them in these Countries reside at Antwerp. If your Excellency could therefore Convey several Copies of your Plan there, it might answer good Purposes.
By a Letter from Spain I find the Emperor has offered his Mediation, and proposes, that the Empress of Russia should be joined with Him therein. How that can be I Know in the Situation, that Affairs are in. France perhaps would not object to it, altho it is probable this Matter comes originally from England, who wishes by Compliments to win the Empress over to her Views. The Emperor may propose to ingratiate Himself and get an Intimacy with Her and her Ministers to serve his other purposes—but what Necessity is there for any Mediator, and much less for two. England has no Object therein but to embroil Europe—it is certain that Couriers pass frequently between Vienna and London.
There is a report spread here, that the Emperor is sending 20000 Men into these Countries. If true, does this look like a peaceful Mediation? Will not France Holland and Prussia demand the reason of such a Measure at this Time?

I am reading with most avidity Cerisiers Tableau de le Hollande. It gives the best Idea of the Dutch History and Constitution of any Book I have met with. I wish it was translated into English, every American might study it. He will learn by it and praise his own Constitutions, and be watchful over them and of the Conduct of Friends and Foes.
I shall be obliged to your Excellency to send me by some Hand coming this way the Play of Guilleaume Tell—I find it was acted last week at Amsterdam.
Coll. Searle tells me He shall pass through this Town in his way to Holland the 20th. Instant.
I am fearful that the Spanish has met with some Accident by the Winds as it is said it Sailed from Cadiz the 6th. Ultimo. The English fleet is ready for sailing, tis given out, that it will Consist of 30 Ships of the Line—I cant think it possible. It is said there is a Misunderstanding between Commodore Johnstone and Col. Meadows, it is possible from the Temper of Johnstone.
Has your Excellency examind well the last Accounts from Carolina? All the Truth is not told—there seems to be much concealed—has your Excellency no News from Col. Lawrens—He must be much wanted in France.

I am with the greatest Respect Sir Your Excellencys Most faithful & Obedient Humbl Servant
Edm: Jenings

